DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1102” of figure 11 has been used to designate both graph 1102 and line 1102.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0074, line 22 recites “line 1102”; however, the paragraph previously recites “graph 1102”.  Paragraph 00103, line 14 delete “3208” and replace it with –1708--.  Appropriate correction is required.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
ALMOMANI et al. (US 2017/0362856) discloses a sensor for detecting a door bolt.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose an inductive coil that generates a second sensing field about a second sensing field axis at a second frequency and that detects advancement of a locking bolt; and at least two radio frequency identifier (RFID) coils that generate a first
sensing field at a first frequency that detects an RFID tag, wherein a second RFID coil of the at least two RFID coils has a second polarity reversed from a first polarity of a first RFID coil of the at least two RFID coils and reduces the first sensing field at the second sensing field axis.
		Claim 17 is allowable over the prior art of record, because the prior art of record does not disclose a sensor comprising: an inductive coil that generates a second sensing field about a second sensing field axis at a second frequency and that detects
advancement of the locking bolt, and at least two RFID coils that generate a first sensing field at a first frequency that detects the RFID tag, wherein a second RFID coil
of the at least two RFID coils has a second polarity reversed from a first polarity of a first RFID coil of the at least two RFID coils and reduces the first sensing field at the second sensing field axis.	
	Claim 20 is allowable over the prior art of record, because the prior art of record does not disclose a method comprising: providing an inductive coil that generates a second sensing field about a second sensing field axis at a second frequency and that detects advancement of a locking bolt; and providing at least two radio frequency identifier (RFID) coils that generate a first sensing field at a first frequency that detects an RFID tag, wherein a second RFID coil of the at least two RFID coils has a second polarity reversed from a first polarity of a first RFID coil of the at least two RFID coils and reduces the first sensing field at the second sensing field axis.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the formal matters noted above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836